Citation Nr: 1813318	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to February 1987. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a November 1988 decision, the Board denied service connection for hypertension.  This decision has not been subject to revision on the basis of clear and unmistakable error (CUE) or a motion for reconsideration.   

2. The evidence associated with the claims file subsequent to the November 1988 Board decision is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.

3. The Veteran's hypertension was not diagnosed in service or until many years later, and the preponderance of the evidence is against a finding that hypertension is etiologically related to service.


CONCLUSIONS OF LAW

1. The November 1988 Board decision, which denied the Veteran's claim for service connection for hypertension, is final.  38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 3.160(d), 20.1100 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for hypertension has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and his statements in support of the claim.

Next, the Veteran was afforded a VA examination for hypertension in October 2017.  The VA examination report reflected that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  As such, the Board finds that the VA examination is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995)); Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Board finds that new and material evidence sufficient to warrant reopening the Veteran's service connection claim for hypertension has been presented. 

In a November 1988 decision, the Board denied service connection for hypertension on the basis that the Veteran did not have a current diagnosis of hypertension. Although the Board acknowledged that the Veteran had treatment for "borderline hypertension" in service, it ultimately concluded that there was insufficient evidence showing that the Veteran had hypertension related to any isolated elevated blood pressure readings in service.  This decision has not been modified by a motion of reconsideration or claim for revision based on clear and unmistakable error.  Therefore, the November 1988 Board decision is final.  38 U.S.C. § 7104 (2012), 38 C.F.R. §§ 3.160(d), 20.1100 (2017).

Evidence received since the November 1988 decision includes private treatment records showing a diagnosis of hypertension in July 2006.  In an April 2011 statement, the Veteran stated that hypertension was first diagnosed in service and that he elected to control his blood pressure with lifestyle changes rather than suffer the side effects of medication.  As noted above, the credibility of this evidence is presumed.  Accordingly, it is found new and material to his claim, and the claim for entitlement to service connection for hypertension is reopened. 

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

For VA disability purposes, "the term hypertension means that the diastolic blood pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  In addition, hypertension or isolated systolic hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.

The Veteran's post-service treatment records first show a diagnosis of hypertension in July 2006.  At that time, the Veteran reported that he did not have a history of hypertension.  He was prescribed medication for blood pressure management and he continues to be treated with medication.  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran's service treatment records include a February 1984 diagnosis of borderline hypertension.  In March 1984, he was treated in a hypertension clinic where the assessment was mild systolic elevation out of proportion to his elevation of diastolic blood pressure.  The doctor noted that the figures were "not indicating treatment" at that time and that dietary advice was provided.  In July 1984, the Veteran was diagnosed with labile, or borderline, hypertension.  However, the Veteran's August 1986 separation examination indicates that his blood pressure was 120mm Hg systolic over 60mm Hg diastolic, or within normal limits.  Nevertheless, the Board finds that the requirements of Shedden element (2) have been met. 

The Board now turns to the question of whether there is sufficient evidence of a nexus, Shedden element (3).  

In a June 2011 notice of disagreement, the Veteran stated that hypertension was diagnosed during his active military service.  He explained that he requested not to be given medication but rather try managing his blood pressure with exercise and a change in diet.  He indicated that he continued this treatment until he was no longer able to exercise, at which point he was placed on medication.   

During an October 2017 VA examination, the examiner indicated that the Veteran had intermittent mildly elevated systolic blood pressures while in service that he was able to control through a diet and exercise routine.  He was diagnosed with essential hypertension in 2006 and was started on blood pressure medication.  After a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's current essential hypertension is less likely than not related to his in-service incidences of elevated blood pressure.  The rationale is that there is no evidence of a diagnosis of essential hypertension while on active duty.  Although the Veteran had intermittent isolated elevated blood pressure readings during service, he also had normal blood pressure readings during the same time period.  He was not diagnosed with hypertension or started on medication for hypertension until 2006, which is almost 20 years after his military service.  Accordingly, the examiner found no nexus to service.    

The Board finds that a preponderance of the evidence is against the finding of a nexus to service.  First, there is no evidence that hypertension was diagnosed in service or within 1 year of discharge to warrant presumptive service connection for a chronic condition.  While the Board observes the various elevated readings and even notations of labile hypertension, there is no evidence that hypertension was diagnosed pursuant to VA's procedure for diagnosis under 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  As noted by the October 2017 VA examiner, the Veteran had normal blood pressure readings during the same period he had elevated readings.  For example, although he was diagnosed with borderline hypertension in July 1984, his blood pressure was noted to be 136mm HG over 76mm HG, or within normal limits, in October 1984.  On his September 1986 report of medical history, the examiner noted that the Veteran had periodic increased blood pressure readings, but they were usually in the high normal range and more often in the normal range.  

The evidence is also against the finding that the Veteran has had hypertension since service.  The first evidence of treatment for hypertension was in 2006, nearly 2 decades after service discharge.  Such weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Additionally, although the Veteran now claims that he was diagnosed with hypertension in service and was treated with an exercise and diet routine until 2006, the Board does not find the Veteran's reports to be credible.  Rather, when he was diagnosed with hypertension in July 2006, he denied a history of hypertension.  The Board affords much probative value to the statements of the Veteran made in connection with treatment, as contrasted with the more recent statements made in connection with his claim for service connection.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, as the Veteran was seeking care for the treatment of his hypertension, the statements he made to his care providers are deemed more credible than the history he has given in the pursuit of his appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board further finds that the evidence is against direct service connection.  The October 2017 VA examiner found that the Veteran's hypertension is less likely than not related to his period of active service.  Such was based on a thorough review of the claims file, taking a history from the Veteran, and an examination.  The Board affords this opinion the most probative weight in this case.  

The Board has considered the Veteran's contentions that his current hypertension is related to his period of active service.  However, as to the specific issue in this case, the etiology of the Veteran's hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Veteran's comments relating any in-service incident to his current hypertension are afforded no probative weight.  

In sum, there is no competent or credible evidence of hypertension in service, no credible evidence of hypertension for over a year after service discharge, and no competent evidence linking hypertension to service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service connection for hypertension must therefore be denied.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


